Freedman, J., dissents
in a memorandum as follows: I believe that pursuant to the Court of Appeals holding in People v Arnold (96 NY2d 358 [2001]), reversal is mandated because of the trial court’s failure to grant defendant’s challenge for cause for prospective juror number 6.
Defendant’s first trial resulted in a mistrial when the jury was unable to reach a verdict. On his retrial, defendant was convicted of 53 counts, including attempted murder in the second degree and assault in the first degree, both as hate crimes, and was acquitted of attempted murder in the first degree. The only defense raised was that defendant was not responsible by reason of mental disease when he committed the criminal acts. The psychiatrist called by the People found that defendant was legally sane when he acted, but other examining psychiatrists found defendant to be seriously delusional and/or insane.
During the voir dire, the court asked the prospective juror, an in-house lawyer for a company, if “you would be able to follow my legal instructions, whether or not they rang a bell or agreed with something you have studied already.” She responded: “I would say yes, but I think that I should disclose that when I was in college, I did a psychiatric internship at John[s] Hopkins, and I wrote a thesis paper that examined whether or not the insanity defense should be abolished.” The prospective juror added that she had taken a position in her paper, but “I think that I could listen and apply your instructions.” When the prosecutor asked the prospective juror whether her opinions about the insanity defense would prevent her from reaching a verdict, she replied that “I would like to think I could follow the judge’s instructions, but I have very strong opinions, and I think my experience with research of the insanity defense and their successes over the years, I don’t know.” She added, “I don’t know if I can ignore my prior experiences.”
Defense counsel challenged the prospective juror for cause, arguing that she did not know if the prospective juror could be fair, given her strong opinions, and that she posed a danger of becoming an expert in the jury room. The court agreed to question the prospective juror further.
*432During the follow-up questioning, the prospective juror first indicated that she could apply the judge’s definition of lack of capacity and follow his jury instructions, whether or not she agreed with them. However, on further questioning by defense counsel, the prospective juror stated that “I have very strong opinions of what constitutes a mental defect or mental illness that would make someone be found not guilty for their actions.” She added that “As a lawyer, I would like to think I could listen to the judge,” but'“to be fair, I feel like I come in here with a strong bias.”
When the prosecutor questioned the prospective juror, she stated: “I can apply the law, but I find that listening to the evidence—you have to interpret the law and apply the law to the way you interpret the evidence, and I feel I might be biased in the way that I interpret the evidence.” When the prosecutor then queried, “So, you can’t give both sides a fair trial?” she responded, “I’d like to try, but I don’t know if I would be the best person to do that.”*
Thereafter, the court denied the challenge for cause, forcing defense counsel to exercise a peremptory challenge to remove the prospective juror. Before exercising the challenge, defense counsel noted for the record that the prospective juror had indicated she was coming to the case with a bias that would affect how she would listen to and evaluate the evidence. Thereafter, defendant exhausted all of his remaining challenges during the voir dire.
In People v Arnold, a case involving domestic violence, the Court of Appeals sustained reversal of a conviction where the trial court had denied the defendant’s challenge for cause of a prospective juror who during voir dire had stated that while in college, she had researched the subjects of domestic violence and battered women’s syndrome, and that her background might be “a problem.” (96 NY2d at 361.) The prospective juror did not say she would not listen to the law or would be unfair. When the court asked the panel of prospective jurors whether they could follow the law as instructed and whether they agreed that they would not use this case as a “referendum” on “crime, domestic abuse or violence in the streets,” the prospective juror answered “yes.” (Id.) As in this case, the defense counsel in Arnold peremptorily challenged the prospective juror after the court denied a for-cause challenge, and then exhausted remaining challenges before a jury was selected.
In Arnold, the Court of Appeals noted that CPL 270.20 (1) (b) *433permits a juror to be. challenged for cause if that juror “has a state of mind that is likely to preclude him from rendering an impartial verdict based upon the evidence adduced at trial.” (96 NY2d at 362.) The Court held that “a juror who has revealed doubt, because of prior knowledge or opinion, about her ability to serve impartially must be excused unless the juror states unequivocally on the record that she can be fair” (96 NY2d at 362). The Court added, “If there is any doubt about a prospective, juror’s impartiality, trial courts should err on the side of excusing the juror, since at worst the court will have ‘replaced one impartial juror with another’ ” (id., quoting People v Culhane, 33 NY2d 90, 108 n 3 [1973]; see also People v Johnson, 94 NY2d 600 [2000]). The Court concluded that “[prospective jurors who make statements that cast serious doubt on their ability to render an impartial verdict, and who have given less-than-unequivocal assurances of impartiality, must be excused” (96 NY2d at 363).
While the prospective juror in this case indicated that she would try to follow the judge’s instructions and never said that she could not be fair, she twice stated that because of her extensive research into the insanity defense she was biased about how it should be applied, and that she felt her background would affect her interpretation of the law. Contrary to the majority, I find that in the context of the whole record, the prospective juror’s self-acknowledged bias about the insanity defense, which was critical to defendant’s case, was not the unequivocal assurance of impartiality to which defendant was entitled. Accordingly, the trial court should have granted the challenge for cause.

 This sentence is from a corrected copy of the settled transcript.